Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

This communication is in response to: Application filed on March 27th, 2020
Claims 1-19 are pending claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghatage et al, US PG PUB# 2016/0132495 A1 (hereinafter Ghatage) in view of Shanahan et al., US# 7,117,432 B1 (hereinafter Shanahan).
As for independent claim 1:
Ghatage shows a method for linking management requirements for financial instruments to source documents that give rise to said management requirements, said method including: 
converting said source documents into a digital format, therein producing digitized documents that are stored in a database (0012 Ghatage shows converting documents into a digital format); 
analyzing said digitized documents to locate clauses within said digitized documents that create said management requirements (0016 and also zone information in 0003 and 0004); 
While Ghatage shows converting source documents into a digital format, Ghatage does not specifically shows identifying each of said clauses with unique numerical identifiers, wherein said numerical identifiers are used to create hyperlinks for recalling said clauses from said database; generating a viewing interface to view said management requirements; and adding said hyperlinks to said viewing interface, wherein said hyperlinks can be used to recall and review said clauses directly. In the same field of endeavor, Aggarwal teaches identifying each of said clauses with unique numerical identifiers, wherein said numerical identifiers are used to create hyperlinks for recalling said clauses from said database; generating a viewing interface to view said management requirements; and adding said hyperlinks to said viewing interface, wherein said hyperlinks can be used to recall and review said clauses directly in 12:24-58 and 13:30-52. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Ghatage to incorporate the teaching of Shanahan, thus allow embedding document token, hyperlink, to identify a document (Shanahan, 13:30-52).
As for dependent claim 2:Ghatage – Shanahan suggests the method according to claim 1, further including mapping physical locations for said clauses within said digitized documents, wherein said unique numerical identifiers identify said physical locations within said digitized documents (Shanahan, 13: 30-43). As for dependent claim 3:Ghatage – Shanahan suggests the method according to claim 1, wherein converting said source documents into a digital format, includes converting all said source documents into a common portable digital format and storing all of said source documents in said database (Ghatage, 0012, see digital format). As for dependent claim 4:Ghatage – Shanahan suggests the method according to claim 3, wherein analyzing said digitized documents to locate clauses includes converting said digitized documents in said portable digital format into a hypertext mark-up language and searching for said clauses using text identification software . As for dependent claim 5:Ghatage – Shanahan suggests the method according to claim 1, wherein said viewing interface includes a selection field for selecting one source document from said source documents (see browse and selection in 0062, Ghatage).As for dependent claim 6:Ghatage – Shanahan suggests the method according to claim 5, further including displaying information on all accounts under management that obtain at least one of said management requirements from said source document (see browse and selection in 0062, Ghatage).As for independent claim 7:Claim 7 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.
As for dependent claim 8:Ghatage – Shanahan suggests the method according to claim 7, further including saving all of said digitized prospectus in said database, wherein said digitized prospectus can be selective recalled for review  (see browse and selection in 0062, Ghatage).As for dependent claim 9:Ghatage – Shanahan suggests the method according to claim 7, further including mapping physical locations for said clauses within said digitized prospectus, wherein said unique identifiers identify said physical locations within said digitized prospectus (Shanahan, 13:30-52).As for dependent claim 10:Ghatage – Shanahan suggests the method according to claim 7, wherein converting said prospectus into a digital format, includes converting said prospectus into a portable digital format (Ghatage, 0012 see digital format and Shanahan, 13:30-52).As for dependent claim 11:Ghatage – Shanahan suggests the method according to claim 10, wherein analyzing said digitized prospectus to locate clauses includes converting said digitized prospectus in said portable digital format into a hypertext mark-up language and searching for said clauses using text identification software (see As for dependent claim 12:Ghatage – Shanahan suggests the method according to claim 7, further including displaying information on accounts under management that obtain at least one of said management requirements from said prospectus (see browse and selection in 0062, Ghatage).As for independent claim 13:Ghatage shows a  method for verifying management requirements for a financial instrument, said method including:
generating a viewing interface to view said management requirements (0016 and 0066); 
While Ghatage shows converting source documents into a digital format, Ghatage does not specifically shows providing links to each of said management requirements that can be used to recall clauses from source documents that give rise to said management requirements, therein enabling said clauses to be directly viewed on said viewing interface. In the same field of endeavor, Aggarwal teaches providing links to each of said management requirements that can be used to recall clauses from source documents that give rise to said management requirements, therein enabling said clauses to be directly viewed on said viewing interface in12:24-58 and 13:30-52. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Ghatage to incorporate the teaching of Shanahan, thus allow embedding document token, hyperlink, to identify a document (Shanahan, 13:30-52).
As for dependent claim 14:Ghatage – Shanahan suggests the method according to claim 13, further including storing said source documents in a database in a digital format (Ghatage, 0012).As for dependent claim 15:Ghatage – Shanahan suggests the method according to claim 14, further including analyzing said source documents to locate said clauses (see analyzing and conversion in 0012, 0019).As for dependent claim 16:Ghatage – Shanahan suggests the method according to claim 15, further including identifying each of said clauses with unique numerical identifiers, wherein said numerical identifiers are used to create links for recalling said clauses (see links for recalling in 12:24-58 and 13:30-52).As for dependent claim 17:Ghatage – Shanahan suggests the method according to claim 13, further including mapping physical locations for said clauses within said source documents, wherein said unique numerical identifiers identify said physical locations within said source documents (see identifiers and tokens in 13:30-52).As for dependent claim 18:Ghatage – Shanahan suggests the method according to claim 15, further including converting said source documents into a portable digital format and storing all of said source documents in a database (Ghatage, 0012 and 0019).As for dependent claim 19:Ghatage – Shanahan suggests the method according to claim 18, wherein analyzing said source documents to locate clauses includes converting said source documents in said portable digital format into hypertext mark-up language and searching for said clauses using text identification software (see identifiers link in 13:30-52).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175